


117 HRES 485 EH: Providing amounts for the expenses of the Select Committee on Economic Disparity and Fairness in Growth.
U.S. House of Representatives
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 485
In the House of Representatives, U. S.,

June 23, 2021

RESOLUTION
Providing amounts for the expenses of the Select Committee on Economic Disparity and Fairness in Growth.


1.Amounts for committee expenses For the expenses of the Select Committee on Economic Disparity and Fairness in Growth (hereafter in this resolution referred to as the Select Committee), including the expenses of all staff salaries, there shall be paid, out of the applicable accounts of the House of Representatives for committee salaries and expenses, not more than $3,500,000 for the One Hundred Seventeenth Congress. 2.Session limitations Of the amount specified in section 1—
(1)not more than $1,500,000 shall be available for expenses incurred during the period beginning on the date of the adoption of this resolution and ending immediately before noon on January 3, 2022; and (2)not more than $2,000,000 shall be available for expenses incurred during the period beginning at noon on January 3, 2022, and ending immediately before noon on January 3, 2023.
3.Vouchers Payments under this resolution shall be made on vouchers authorized by the Select Committee, signed by the Chairman of the Select Committee, and approved in the manner directed by the Committee on House Administration. 4.Regulations Amounts made available under this resolution shall be expended in accordance with regulations prescribed by the Committee on House Administration.

Cheryl L. Johnson,Clerk.
